•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-08-00804-CR

IN RE Rudy APOLINAR

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed:   November 12, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            On October 30, 2008, relator Rudy Apolinar filed a petition for writ of mandamus seeking
to compel the District Clerk of Bexar County to provide him with a copy of the record from his
criminal conviction for use in pursuing post-conviction remedies.  This court has no mandamus
jurisdiction over a district clerk unless the issuance of the writ is necessary to enforce our
jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(a)-(b) (Vernon 2004); In re Coronado,
980 S.W.2d 691, 692 (Tex. App.San Antonio 1998, orig. proceeding).  Because we have no
jurisdiction over post-conviction writs of habeas corpus in felony cases, the district clerk’s alleged
refusal to provide relator with a copy of his records does not affect our jurisdiction.  In re O’Brian,
No. 04-04-00453-CV, 2004 WL 1562148, *1 (Tex. App.—San Antonio July 14, 2004, orig.
proceeding) (mem. op.); In re Coronado, 980 S.W.2d at 692; see also Tex. Code Crim. Proc. Ann.
art. 11.07 (Vernon Supp. 2007).  Accordingly, relator’s petition for writ of mandamus is dismissed
for lack of jurisdiction.
PER CURIAM
DO NOT PUBLISH